Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00410-CV

                      COBRA ACQUISITIONS LLC and Arty Straehla,
                                   Appellants

                                                 v.

                                AL GLOBAL SERVICES, LLC,
                                        Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI22581
                         Honorable Antonia Arteaga, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RIOS

        In accordance with this court’s memorandum opinion of this date, the trial court’s June 4,
2019 order granting AL Global Services, LLC’s motion to stay arbitration is REVERSED, and
this case is REMANDED to the trial court for entry of an order (1) denying the motion to stay
arbitration in its entirety, and (2) ordering the parties to arbitrate the claims presented in Cobra
Acquisitions LLC and Arty Straehla’s May 15, 2019 amended demand for arbitration. It is
ORDERED that Appellants Cobra Acquisitions LLC and Arty Straehla recover their costs of
appeal from Appellee AL Global Services, LLC.

       SIGNED April 22, 2020.


                                                  _____________________________
                                                  Irene Rios, Justice